DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 was filed after the mailing date of the Notice of Allowance on 03/22/2022 and the Corrected Notice of Allowance on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 3 and 27 recite the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
1. A gaming system for wager-based games, comprising:
a plurality of conditional wager terminals configured to permit players to make conditional wagers for the wager-based games, the conditional wagers are wagers that are defined by one or more compliance rules associated with a first location and only subsequently placed when one or more conditions of the conditional wagers are met (method of organizing human activity);
a conditional wager management system configured to electronically receive the conditional wagers from players operating the conditional wager terminals, evaluate the one or more conditions of the conditional wagers, and determine to activate the conditional wagers when the conditions of the conditional wagers are met by a conditional wager terminal of the plurality of conditional wager terminals entering a second location (method of organizing human activity); and
an authorized gaming system for executing wager-based games for the conditional wagers once the conditional wager management system determines that the conditional wagers are to be activated (method of organizing human activity), the wager-based games for the conditional wagers are executed on at least electronic gaming devices, the electronic gaming devices being an electronic gaming table or an electronic slot machine.

3. A gaming system for wager-based games, comprising:
a conditional wager management system configured to electronically receive a mullti- conditional wager for a wager-based game, the multi-conditional wager having multiple conditions from a player, evaluate the multiple conditions of the multi-conditional wager, and determine when to invoke the multi-conditional wager, the multi-conditional wager is a wager that is defined by restrictions not associated with game play and subsequently placed when the multiple conditions of the multi-conditional wager are met (method of organizing human activity); and
a gaming management system operatively connected to the conditional wager management system, the gaming management system being configured to: (i) receive a request to place the multi-conditional wager from the conditional wager management system after the conditional wager management system has determined the multiple conditions of the multi- conditional wager for the wager-based game have been met; (ii) interact with an authorized electronic gaming apparatus to cause the multi-conditional wager for the wager-based game to be performed with respect to the authorized electronic gaming apparatus if it is determined that the multiple conditions of the multi-conditional wager has been met, and (iii) acquire a result of the multi-conditional wager for the wager-based game after the wager-based game has completed (method of organizing human activity),
wherein the conditional wager management system receives gaming status information from the gaming management system, the gaming status information pertains to a plurality of electronic gaming apparatus supported by the gaming management system, and the conditional wager management system operates to evaluate the conditions of a the particular multi- conditional wager based at least in part on the gaming status information (method of organizing human activity).
27. A gaming system for wager-based games, comprising:
a conditional wager terminal configured to permit players to make conditional wagers for the wager-based games, the conditional wagers defined by one or more compliance rules associated with a first location and subsequently placed when one or more conditions of the conditional wagers are met (method of organizing human activity);
a conditional wager management system configured to electronically receive the conditional wagers from the conditional wager terminal, evaluate the one or more conditions of the conditional wagers, and determine to activate the conditional wagers when the conditions of the conditional wagers are met by the conditional wager terminal entering a second location (method of organizing human activity); and
an authorized gaming system for executing wager-based games for the conditional wagers in response to the determination to activate the conditional wagers (method of organizing human activity).

Regarding dependent claims 2, 4-8, 17-26 and 28:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-8 and 17-28 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “conditional wager terminals”, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.
Claim Objections
Claims 2, 4-8, 17-26 and 28 are objected to because of the following informalities: 
The dependent claims refer back to “A gaming system…” which are already claimed in the independent claims from which they refer. Therefore, the claims should be corrected to refer to “The gaming system…”. 
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715